Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147324                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MARY PHYLLIS WILLIAMS,                                                                                  David F. Viviano,
          Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 147324
                                                                    COA: 307607
                                                                    Wayne CC Family Division:
  LAWANA WILLIAMS, as Personal                                      96-622439-DM
  Representative for the Estate of HUSIE
  WILLIAMS,
               Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 28, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2014
           h0122
                                                                               Clerk